Citation Nr: 1035866	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied entitlement to nonservice connected pension 
benefits.

When the case was last before the Board in May 2009, the issue of 
entitlement to nonservice-connected pension was remanded for 
additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

While further delay in this case is regrettable, the Board finds 
that the development undertaken by the AOJ subsequent to the May 
2009 remand does not adequately comply with the remand 
directives.

In this regard, the May 2009 remand instructed the AOJ to 
investigate the Veteran's employment status, to include hours 
worked and employment income.  It was also requested that a 
written report of the Veteran's employment be associated with the 
claims folder.  The AOJ was also requested to ask the Veteran to 
provide information about his medical treatment for all current 
medical disorders.  After obtaining necessary authorization, the 
AOJ was requested to obtain the records of all such treatment 
from 2005 to the present.  

A review of the claims folder reflects that the AOJ did not even 
attempt to accomplish these requests.  To date, there is no 
letter to the Veteran requesting any of the above listed 
information.  Therefore, the AOJ did not accomplish the 
objectives set forth in the prior Board remand.  Where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App 268 (1998).

Additionally, the record reflects that the Veteran failed to 
report to scheduled December 2009 VA examinations.  As the case 
is being remanded once more, another attempt to examine the 
Veteran should be made.  

Because the Board has determined that medical examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides that, 
when entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
information regarding his current employment 
status, to include hours worked and 
employment income.  

2.  The letter should also request the 
Veteran to provide information about his 
medical treatment for all current medical 
disorders and after obtaining necessary 
authorization, attempt to obtain the records 
of all VA, other government medical records 
and/or private medical treatment for these 
disorders from 2005 to the present time.  If 
the above-mentioned records are not 
available, that fact should be entered in the 
claims file, and a letter should be sent to 
the Veteran indicating that because VA could 
not obtain such records, he should submit 
them.

3.  Following completion of the above 
development, the AOJ should schedule the 
Veteran for a VA examination, by an 
appropriate specialist(s), to determine the 
nature and extent of all current disabilities 
from which the Veteran is now suffering 
therefrom, and to specifically provide an 
opinion as to the occupational impact of the 
Veteran's disabilities (currently shown to 
be, but not necessarily limited to a lumbar 
spine disorder and a bronchitis disorder).  
The claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in connection 
with the examination(s). 

All necessary tests and studies should be 
conducted in order to render the requested 
opinion.  

Following review of the claims file and 
examination of the aforementioned 
disabilities, the examiner(s) should render 
an opinion as to whether the Veteran's 
disabilities prevent the Veteran from being 
gainfully employed.  The examiner should 
clearly outline the rationale for any opinion 
expressed and all clinical findings should be 
reported in detail.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason why.

4.  The Veteran must be properly informed of 
his scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the provisions of 
38 C.F.R. § 3.655 (2009).  If the Veteran 
does not report for the examination, the 
claims folder should include clear 
documentation of his failure to report.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.

5. After completion of the above, and after 
any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the Veteran's claim for 
nonservice-connected pension benefits.  If 
nonservice-connected pension benefits are not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case and provided appropriate time to 
respond before returning the case to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


